Citation Nr: 1737273	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case is with the VA RO in Montgomery, Alabama.  

This case was previously remanded by the Board, in September 2016, for further development.  The RO performed the necessary development and is therefore in compliance with the May 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's hypertension is not shown to be productive of diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating in excess of 10 percent for hypertension.

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and provides a 50 percent rating for diastolic pressure of predominantly 130 or more; a 40 percent rating for diastolic pressure of predominantly 120 or more; a 20 percent rating for diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more; and a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure of predominantly 160 or more, or as a minimum rating for a Veteran with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The Veteran filed his increased rating claim in November 2007, and the evidence of record includes extensive documentation of the Veteran's treatment for hypertension.  Specifically, VA medical center (VAMC) treatment records reflect blood pressure readings dating to June 2007.  

VAMC records show that the Veteran has been on continuous blood pressure medication since at least June 2007.  In addition, from June 2007 to January 2008, the Veteran participated in VA's home telehealth program, through which near-daily blood pressure readings were obtained.  From June 2007 to July 2007, the Veteran's average diastolic pressure was 87 and his average systolic pressure was 141, with high readings of 100 (diastolic) and 176 (systolic).  From July 2007 to August 2007, the Veteran's average diastolic pressure was 91 and his average systolic pressure was 142, with high readings of 107 (diastolic) and 159 (systolic).  From August 2007 to September 2007, the Veteran's average diastolic pressure was 90 and his average systolic pressure was 146, with high readings of 104 (diastolic) and 168 (systolic).  From September 2007 to October 2007, the Veteran's average diastolic pressure was 89 and his average systolic pressure was 158, with high readings of 104 (diastolic) and 180 (systolic).  From November 2007 to December 2007, the Veteran's average diastolic pressure was 93 and his average systolic pressure was 162, with high readings of 106 (diastolic) and 191 (systolic).  From December 2007 to January 2008, the Veteran's average diastolic pressure was 95 and his average systolic pressure was 170, with high readings of 113 (diastolic) and 200 (systolic).        

In June 2009, the Veteran's blood pressure was 180/100.  It was noted to be high due to autonomic dysreflexia related to a spinal cord injury.  Since June 2009, the highest blood pressure recorded was 179/121, in October 2015.  However, the treatment record from that date noted that the Veteran's blood pressure was 179/121 "at one point," but resolved shortly thereafter.   

On VA examination in April 2008, the Veteran's blood pressure readings were 134/91, 141/90, and 134/85.  The examiner characterized the Veteran's hypertension as mildly uncontrolled, noting that he was taking four blood pressure medications.  The examiner also stated that the Veteran's hypertension prevented him from shopping, exercise, sports, and recreation.  

On VA examination in August 2010, the Veteran reported that he had been on hypertension medication since 1976 and that usually his diastolic pressure was between 95 and 105, while his systolic pressure was 150.  There was no history of renal failure, myocardial infarction or angina, or congestive heart failure.  The Veteran mentioned that he got shortness of breath when he tried to walk.  On examination, the Veteran's blood pressure while sitting was 136/87.  In a supine position, the Veteran's blood pressure was 120/84, and while standing, it was 115/77.  The Veteran was diagnosed with hypertension with left ventricular hypertrophy.  

The Veteran was provided another VA examination in January 2016.  He was noted to be taking continuous medication (Lisinopril) for his hypertension.  On review of the Veteran's claim file, the examiner found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  In addition, the Veteran's blood pressure readings on three dates in January 2016 were 132/86, 148/90, and 128/81.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his hypertension, and the examiner concluded that the Veteran's hypertension did not impact his ability to work.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for hypertension is not warranted.  Specifically, the evidence does not show that the Veteran's diastolic pressure was predominantly 110 or more, or that his systolic blood was predominantly 200 or more.  The Board acknowledges that during the period on appeal, the Veteran had three diastolic pressure readings in excess of 110 (twice in December 2007 and once in October 2015), and one systolic pressure reading of 200 (in December 2007).  However, the overwhelming majority of the Veteran's blood pressure readings from June 2007 to present were under 110 for diastolic pressure and under 200 for systolic pressure.  The Board finds that the readings in excess of 110 for diastolic pressure and of 200 for systolic pressure were acute and transitory events, as the Veteran's blood pressure readings did not remain at those levels.  

For those reasons, the Board concludes that the preponderance of the evidence demonstrates that the Veteran's hypertension has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any point during the period on appeal.  Therefore, a rating in excess of 10 percent is not warranted.  This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hypertension, as discussed above, the evidence shows no distinct periods of time during which the symptoms varied to such an extent that they would be predominantly considered to warrant a rating in excess of 10 percent under Diagnostic Code 7101.  38 U.S.C. § 5110 (2016); 38 C.F.R. § 3.344 (2016); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the criteria for a rating in excess of 10 percent for hypertension have not been met, the preponderance of the evidence is against the claim for a higher rating, and the claim must be denied.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


